In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Vinik, J.), entered July 31, 1995, which, upon an order of the same court dated June 1, 1995, denying his motion for a continuance and granting the separate motions of the defendants Zenaida Castillo and Braulio Castillo, and the defendant Nesly Beavsoliel, respectively, for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondent Nesly Beavsoliel.
The Supreme Court did not improvidently exercise its discretion when it denied the plaintiffs request for a continuance pursuant to CPLR 3212 (f) (see, Pannullo v Staro, 139 AD2d 636; see generally, Freier v AMAX, Inc., 217 AD2d 981).
The plaintiff’s remaining contention is without merit. Thompson, J. P., Joy, Krausman and Florio, JJ., concur.